Citation Nr: 9918184	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-27 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for PTSD at a 30 
percent evaluation.  In May 1998, a hearing officer increased 
the evaluation to 50 percent.  


REMAND

Following review of the claims file in respect to this 
veteran, the Board finds that the evidence is insufficient to 
decide this issue.  It is noted initially that the veteran's 
representative has requested a 100 percent schedular rating 
for the veteran and, in the event that a 70 percent schedular 
rating is awarded, has requested the Board to consider a 
total disability evaluation based on individual 
unemployability.  Since allowance of a 70 percent schedular 
rating, in this case, would constitute an informal claim for 
TDIU, such claim may need to be developed.  The veteran has 
not, as yet, submitted an application for individual 
unemployability.  

Additionally, the Board is of the opinion that further 
evidence as to the veteran's psychiatric disabilities is 
necessary before an informed decision can be made as to the 
extent of disability which may be attributed to PTSD.  In 
particular, it is noted that during his testimony before the 
undersigned Member of the Board in April 1999, the veteran 
stated that he believed himself unemployable, that he was 
unable to sleep at night because of PTSD symptoms, and that 
he and his physicians had discussed the possibility of future 
hospitalization, to include an observation and evaluation and 
to regulate his medications.  The Board thus finds that 
further medical evaluation is required.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, further development of 
the case is desirable.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO should obtain any additional 
VA medical hospitalization records, 
outpatient records, or mental health 
clinic counseling records pertaining to 
the veteran since August 1997.  These 
should be incorporated with the claims 
file.  

2.  The RO should adjudicate the TDIU 
claim after undertaking any necessary 
development.  This should including 
obtaining a completed TDIU application 
from the veteran.  

3.  The RO should contact the Social 
Security Administration, and request a 
copy of any decision pertaining to the 
veteran and copies of the complete 
records upon which it based any 
determination of disability, either in 
1998 or subsequently.  All attempts to 
secure these records should be documented 
in the claims folder.

4.  The veteran should be afforded VA 
psychiatric examination to determine the 
nature and severity of PTSD.  The 
examiner is requested to express opinion, 
to the extent possible, as to the degree 
of social and industrial impairment due 
to PTSD.  In addition, the examiner 
should express opinion as to whether PTSD 
precludes substantially gainful 
employment.  The claims file must be made 
available to the examiner.  The 
examination report should reflect that 
the claims file was, in fact, reviewed.

5.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If not, corrective action 
should be taken.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



